Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 6108863).
Regarding Claim 1, Lin discloses or teaches a pipe (fig. 1, item 11) including a suction port (fig. 1 below, item B1) at one end and a discharge port (fig. 1 below, item A16) at the other end; a blower (fig. 1 below, an air compressor forces air through item B1) provided outside the pipe and driven by an electric motor (fig. 1 below, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the compressed air can be generated by a an electrical compressor); a handle (fig. 1, item 14) provided outside the pipe and near the discharge port in a longitudinal direction of the pipe, and configured to be held by a hand; and an ejector (fig. 1, item 12) provided near the suction port in the longitudinal direction of the pipe, and configured to feed pressurized wind generated by the blower into the pipe from around the pipe (examiner interprets “around” not to mean that the air travels around the outside of the pipe and then enters the pipe but that the air comes in from around the pipe diameter to produce a ring of forced air, fig. 1, item 121 shows multiple air passages, Col. 1-2), and to eject the pressurized wind to the discharge port (fig. 2).
Regarding Claim 2, Lin discloses or teaches an inside diameter of the pipe over an entire length of the pipe is equal to or greater than a bore of the suction port (fig. 1 below, item 11 inside diameter is greater than the bore of item B1).  

Claims 1, 4, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 6108863).
Regarding Claim 1, Lin discloses or teaches a pipe (fig. 1, item 11) including a suction port (fig. 1 below, item A15) at one end and a discharge port (fig. 1 below, item A16) at the other end; a blower (fig. 1 below, an air compressor forces air through item A15, Col. 1-2) provided outside the pipe and driven by an electric motor (fig. 1 below, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the compressed air can be generated by a an electrical compressor); a handle (fig. 1, item 14) provided outside the pipe and near the discharge port in a longitudinal direction of the pipe, and configured to be held by a hand; and an ejector (fig. 1, item 12) provided near the suction port in the longitudinal direction of the pipe, and configured to feed pressurized wind generated by the blower into the pipe from around the pipe (examiner interprets “around” not to mean that the air travels around the outside of the pipe and then enters the pipe but that the air comes in from around the pipe diameter to produce a ring of forced air, fig. 1, item 121 shows multiple air passages, Col. 1-2), and to eject the pressurized wind to the discharge port (fig. 2).
Regarding Claim 4, Lin does not explicitly state or show a center of gravity of the main body is below a grip of the handle. The applicant does not state the center of gravity is “directly” below the handle only below in the terms of vertical height.  This interpretation by the examiner is reinforced based on claim 6 and figure 6. Figure 6 does not show the handle “directly” between the battery and blower centers of gravity, only that the handle generally between the two since the handle can be located vertically higher than both items.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the main body center of gravity below the handle since the norm in this field to have the handle above the motor and battery. If the center of gravity of the body was above the handle, it would cause instability for the user with the body wanting to rotate around the handle by the force of gravity. 
Regarding Claim 7, Lin discloses or teaches a circular flow path (fig. 1 below, the compressed enters at item A20 and surrounds the valve and then enters items 121) into which the pressurized wind generated by the blower is introduced, the circular flow path being provided around a central axis of the pipe (the compressed air flows around the valve with the center of the valve matching the central axis of the pipe) and protruding outward from the pipe (fig. 1, pipe extends out around the valve in which the compressed air flow, item A21); and the pressurized wind becomes swirling flow around the central axis in the circular flow path.  
Regarding Claim 8, Lin discloses or teaches a front pipe (fig. 1 below, item A18) including the suction port, and a pipe body (fig. 1 below, items 11 and A19) including the discharge port at its base end, the front pipe being connected to a front end of the pipe body; (fig. 1 below, item A18 goes inside of item 11) and the ejector ejects the pressurized wind along an outside of the front pipe inserted into the pipe body (fig. 1 below, item A17 is inserted from outside of item 11).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1, in view of Howells (US 5621945).
Regarding Claim 3, Lin does not explicitly state or show a bending portion in the pipe. However, Howells teaches a bending portion (fig. 2, curve item CW).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the pipe in Lin with a bending portion in the pipe as in Howells, because having a bend in the pipe allows for the collected material down into a bag with the assistance of gravity and fill the bag up more between emptying. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1, in view of Chen et al. (US 2021/0282339), hereinafter Chen.
Regarding Claim 5, Lin does not show a battery. However, Chen teaches a battery (fig. 2, item 28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric compressor in Lin with a battery power source as in Chen, because having a battery power source for the vacuum allows the user not to be tethered by a cord and able to reach more areas.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Chen as applied to claim 5, in further view of Nishiguchi (CN214499471).
Regarding Claim 6, Lin does not show handle located between a center of gravity of the battery and the blower. However, Nishiguchi teaches the handle located between a center of gravity of the battery and the blower (fig. 1). The applicant does not state the handle is “directly” between the center of gravity of the blower and battery.  This interpretation by the examiner is reinforced based on claim 6 and figure 6. Figure 6 does not show the handle “directly” between the battery and blower centers of gravity, only that the handle generally between the two since the handle can be located vertically higher than both items. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the handle in Lin as modified by Chen with the handle being between the center of gravity of the battery and blower as in Nishiguchi, because having handle located between a center of gravity of the battery and the blower allows for better balance of the vacuum when the user is gripping the handle during use.


    PNG
    media_image1.png
    552
    828
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached form PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Brady whose telephone number is (571) 270-5176.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY BRADY/Examiner, Art Unit 3723                                                                                                                                                 




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723